DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 5/17/2021, wherein:
Claims 1-20 have been amended; and
Claims 1-20 are currently pending and have been examined

Claim Objections
Amendments of claims 2 and 10 resolves the previous objections of the claims and the objections are withdrawn.

Claim Rejections - 35 USC § 112
Amendments of claims 2-8 resolves the previous rejections of the claims under 35 U.S.C. 112(b) and the previous 112 rejections are withdrawn.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 9, and 17 includes the new limitations “automatically forward the validated payment transaction to a promotion enrollment system and in response, receive a promotion for the digital wallet application installed on the user device from the promotion enrollment system”.  These limitations are “new matter” because the specification and drawings as originally filed does not indicate that validated payment transaction information is automatically sent to a promotion enrollment system to receive a promotion back for enrollment by the digital wallet.  Figure 2 shows a process 200 of automatically enrolling a digital wallet in a promotion and page 7 of the specification states the digital wallet on the mobile device 210 receives a request to join the promotion through an in-app notification through the digital wallet and the platform enrolls the digital wallet in response to the user selecting to join the promotion.  There is no mention of sending the promotion after the receipt of a validated payment transaction.  Figure 3A shows a method of monitoring promotions and page 8 of the 

Dependent claims 2-8, 10-16, and 18-20 are rejected pursuant to their dependency on a rejected claim.  The rejections that follow are interpreted in light of the 35 USC 112 rejections discussed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a system and method for a promotion which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as commercial or legal interactions, including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations.  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 – 2019 PEG pg. 53
Claims 1-20 are directed to the statutory category of a process.  

Step 2A, Prong 1 – 2019 PEG pg. 54
For independent claims 1, 9, and 17, the claims recite an abstract idea of: enrolling a user in a promotion.  The limitations of: establish a network communication channel between the tokenization system and a user, and receive a payment transaction including a payment token from the user and validate the payment transactions based on a mapping between the payment token and a detokenized payment data stored at the tokenization system, automatically forward the validated payment transaction to a promotion enrollment system and in response; receive a promotion for the digital wallet application installed on the user device from the promotion enrollment system, transmit an in-app display notification of the promotion from the tokenization system to the digital wallet application, receive authorization to accept the promotion from the digital wallet application installed on the user device, automatically transmit user data stored in the digital wallet application from the tokenization system to the promotion enrollment system to enroll the digital wallet application in the promotion, when considered collectively as an ordered combination recites the oral abstract idea of an abstract idea of: enrolling a user in a promotion and under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity since they recite commercial or legal interactions, including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of certain methods of organizing human activity.  If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, the independent claims recite generic computer components such as “a tokenization system, a network interface, a network communication channel, a digital wallet application installed on a user device, a processor, a payment token, a promotion enrollment system, and a non-transitory computer-readable medium storing program instructions executed by a processor”, and nothing in the claims precludes the steps from being performed as a method of organizing human activity.  Accordingly, the claims recite an abstract idea.  
Dependent claims 2-8, 10-16, and 18-20 recite similar limitations as claims 1, 9, and 17; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance in claims 2, 3, 10, 11, and 18, the additional limitations of: generates the payment token based on a payment card registered via the digital wallet and transmits the payment token information to the user device for storage on a secure element in association with the digital wallet; and controls the network interface to push the in-app notification of the promotion from the tokenization system to a user interface of the user device at a predefined time, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these describe the intermediate steps of the underlying process for the promotion.
In claims 4, 5, 12, 13, 19, and 20, the limitations of wherein the in-app notification of the promotion transmitted from the tokenization system to the user device comprises a notification of a payment card benefit received from an issuer of a payment card stored within the digital wallet application on the user device; and wherein the in-app notification of the promotion transmitted from the tokenization system to the user device comprises a notification of a digital wallet benefit provided from a digital wallet provider of the digital wallet application on the user device; under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these describe further details regarding the type of promotion and the environment in which the abstract idea is applied.
In claims 6-8, and 14-16, the limitations of: identify tokenized payment card information previously generated by the tokenization system and provided to the digital wallet application on the user device; identify a wallet identifier of the digital wallet application and automatically transmit the wallet identifier to the promotion enrollment system; and detokenize the payment token into payment account information and automatically transmit the payment account information to the promotion enrollment system, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these describe intermediate steps of identifying the user and enrolling them for the promotion.  
Other than reciting the abstract idea, the dependent claims recite similar generic computer components as the independent claims, such as “the processor of the tokenization system, the payment card, the digital wallet, the user device, secure element in association with the digital wallet application, network interface, user interface of the user device, an issuer of a payment card, a digital wallet provider, the promotion enrollment system, the tokenization platform, and the non-transitory computer-readable medium”.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Step 2A, Prong 2 – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 1, 9, and 17 only recite the additional elements of “a tokenization system, a network interface, a network communication channel, a digital wallet application installed on a user device, a processor, a payment token, a promotion enrollment system, and a non-transitory computer-readable medium storing program instructions executed by a processor”.  A plain reading of Figures 1, 2, 3A, 3B, and 5, and associated descriptions in at least pages 11-14 of the specification stating “computing system 500 may include a computer system/server, which is operational with numerous other general purpose or special purpose computing system environments or configurations…examples…personal computers, server computer systems, thin clients, thick clients, hand-held or laptop devices, tablets, smartphones…in fig. 5, the computing system is shown in the form of a general purpose computing system” reveals that generic processors may be used to execute the claimed steps.  The additional elements of ““a tokenization system, a network interface, a network communication channel, a digital wallet application installed on a user device, a processor, a payment token, a promotion enrollment system, and a non-transitory computer-readable medium storing program instructions executed by a processor”” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Hence, independent claims 1, 9, and 17 are directed to an abstract idea. 
In dependent claims 2-8, 10-16, and 18-20, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.   

Step 2B – 2019 PEG pg. 56
Independent claims 1, 9, and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a tokenization system, a network interface, a network communication channel, a digital wallet application installed on a user device, a processor, a payment token, a promotion enrollment system, and a non-transitory computer-readable medium storing program instructions executed by a processor” to perform the steps of: establish a network communication channel between the tokenization system and a user, and receive a payment transaction including a payment token from the user and validate the payment transactions based on a mapping between the payment token and a detokenized payment data stored at the tokenization system, automatically forward the validated payment transaction to a promotion enrollment system and in response; receive a promotion for the digital wallet application installed on the user device from the promotion enrollment system, transmit an in-app display notification of the promotion from the tokenization system to the digital wallet application, receive authorization to accept the promotion from the digital wallet application installed on the user device, automatically transmit user data stored in the digital wallet application from the tokenization system to the promotion enrollment system to enroll the digital wallet application in the promotion, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the function of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the displaying step fails to transform the claims into patent eligible material, as this is part of the field of use and technical environment in which the abstract idea is being implement and does not result in an improvement to additional elements (see MPEP 2106.05(h) Electric Power Group court decision). Therefore, independent claims 1, 9, and 17 are not patent eligible.  
In addition, the dependent claims 2-8, 10-16, and 18-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9, 10, 12-15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0253727 to Ortiz et al. (hereinafter referred to as Ortiz), in view of US 2013/0041743 to Coppinger (hereinafter referred to as Coppinger).

In regards to claim 1, Ortiz discloses a tokenization system (system and method for completing in-app payment using virtual wallet applications installed on mobile device configured to securely store payment credentials such as host card emulation “HCE” tokens, para. 0043) comprising: a network interface configured to establish a network communication channel (network or other data communications systems 612, 614 allow users 19, 19’ and financial institutions 120, 160 to negotiate funding preferences using text-based conversations in communication sessions, para. 0318, figs. 26B and 26C) between the tokenization system (virtual wallet applications 112, 622 installed on mobile devices 110, 110’, 600 provisioned with data representing payment credentials issued by entities including banks, credit card companies, and other FIs or FSPs and include HCE single-use or multiple-use tokens provisioned into memory or storage components on user device, para. 0137) and a digital wallet application installed on a user device (user’s device may cause a payment token, a reference to such token, or other encrypted data stored in a mobile wallet application on the mobile device to be transmitted to complete a payment transaction, para. 0054); and a processor (trusted platforms and other transaction systems 120, 120’ may comprise server or other electronic data processing (computer) systems, para. 0066) configured to receive a payment transaction including a payment token from the digital wallet installed on the user device (wallet app 112, 622 generates a split pay token comprising a transaction payment  and code interpretable by one or more transaction processors and at 2111 the token is routed by the wallet application to the merchant system as consideration for completion of the transaction and at 2101-2103 the merchant system can route it to a payment processor, 0258-0278, fig. 21) and validate the payment transaction (at 2113 the transaction processor can parse the token to extract split pay instructions and satisfy the indicated value and authorize payment of the token, para. 0258-0278, fig. 21) based on a mapping between the payment token and detokenized payment data stored at the tokenization system (data representing a user’s true identity may be received, validated, and verified through an onboarding process and maintained at one or more servers 120 in the trusted platform architecture 100 and one or more suitable tokens representing authentication identifiers may be returned to user device 110 for storage in memory of device 110 to thereafter be used to return to the issuing trusted platform 120 data which may include the token to establish the device 110 as a trusted device, 110’, para. 0075), receive a promotion for the digital wallet application installed on the user device from the promotion enrollment system (trusted platform 120 may offer to the user through the user’s device 110, 110’ opportunities to open, extend, expand, or otherwise access or create one or more new or existing lines of credit or other new funding sources through the use of user interfaces and data exchanges including the creation of loyalty, reward, gift, and other types of accounts, para. 0082), transmit an in-app display notification (use of payment options APIs 116 provided across multiple FI platforms 120, 160 can enable a certification authority 120, 905 to track multiple rewards programs available for use in completing a transaction and provide such information to a user 190 in display 1407, para. 0187, fig. 14D) of the promotion from the tokenization system (invention enables use of a mobile wallet to notify a user 190, 190’ of savings, discounts, rewards, or other benefits offered to the user by FIs 120, 160 to enable the user 190 to select whether to accept such offers, para. 0311) to the digital wallet application installed on the user device (use of payment options APIs 116 provided across multiple FI platforms 120, 160 can enable a certification authority 120, 905 to track multiple rewards programs available for use in completing a transaction and provide such information to a user 190 in display 1407, para. 0187, fig. 14D), receive, via the network interface (automated or human administrators associated with FIs 120, 160 can offer special discounts or points type rewards to users 190 based on criteria provided by FI systems 120, 160, 150, etc. using network or other data communication system 612, 614, paras. 0318, figs. 26B and 26C), authorization to accept the promotion from the digital wallet application (merchants 130 can arrange with one or more FI’s 120, 160 to authorize discounts or special loyalty rewards to be offered to specified users, or classes of users, and such offers can be communicated and optionally accepted or declined, in whole or part, through the use of such real time interactive communication sessions as shown for example at 2626 in figs. 26B, 26C, para. 0329, Figs. 26B and 26C) installed on the user device (invention enables the use of a mobile wallet, banking app, online banking or merchant application to notify a user of savings, discounts, rewards, or other benefits offered to the user by merchant systems 130 and/or FIs 120 and to enable the user to select whether to accept such offers by selection of preferences either in advance of or at the time of a particular transaction, paras. 0311), to automatically transmit user data stored in the digital wallet application (during a transaction the user may designate criteria for account preference settings and select interactive command icon 2685 “APPLY” for the device 110/application 112, 114 to read the input fields 2681, 2682, 2683 and generate an account preference instruction data set comprising reward application instructions, etc. to be applied by an FI system 120, 160, and to route the account preference instructions data set to the appropriate FI system 130, 160 to generate a payment token, para. 0327, fig. 26E) from the tokenization system to the promotion enrollment system to enroll the digital wallet application in the promotion (At the time of the proposed transaction the user can select an interactive command icon 2685 “APPLY” to cause the device 110/application to read the input fields and generate an account instruction data set, comprising data representing reward application instructions and to route the account preference instruction data set to the appropriate FI system which parse the account preference instructions set, and uses the data to generate a payment token representing the desired account preference settings, para. 0327; merchants arrange with FIs to communicate discounts or special loyalty rewards with the offers communicated and optionally accepted through the use of such real time interactive communication sessions, para. 0329).  However, Ortiz fails to disclose automatically forward the validated payment transaction to a promotion enrollment system and in response, receive a promotion (see 112(a) rejection).
Coppinger, in the related field of a loyalty gateway to enroll a customer into a loyalty campaign, teaches automatically forward the validated payment transaction to a promotion enrollment system (a payment gateway 125 performs a transaction authorization in the conventional manner and transmits the transaction information, or a subset thereof to the loyalty gateway 130, para. 0047) and in response, receive a promotion (if the loyalty gateway determines the customer’s wallet has been used with other merchants but not at the merchant previously, the loyalty gateway may update the customer’s wallet to automatically enroll the customer or the loyalty gateway may send a SMS message to the customer communication device 110 with an offer to enroll the customer in the merchant’s loyalty program, paras. 0045-0053, fig. 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Ortiz with the system of Coppinger to provide automatically forward the validated payment transaction to a promotion enrollment system and in response, receive a promotion.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to include an interface in the wallet application that enables the customer to enroll in in a merchant loyalty campaign, and receive an offer from a merchant (Coppinger, para. 0027).

In regards to claim 2, Ortiz discloses the tokenization system of claim 1, and further discloses wherein the processor (trusted platforms and other transaction systems 120, 120’ may comprise server or other electronic data processing (computer) systems, para. 0066) of the tokenization system (system and method for completing in-app payment using virtual wallet applications installed on mobile device configured to securely store payment credentials such as host card emulation “HCE” tokens, para. 0043) generates the payment token based on a payment card registered via the digital wallet (virtual wallet applications 112, 622 installed on mobile devices 110, 110’, 600 provisioned with data representing payment credentials issued by entities including banks, credit card companies, and other FIs or FSPs and include HCE single-use or multiple-use tokens provisioned into memory or storage components on user device, para. 0137) and transmits the payment token to the user device for storage on a secure element (secure element 618 embedded within mobile device 110, 600 or provided as a SIM or SD card used for sensitive data, payment credentials, and cryptographic data, para. 0104) in association with the digital wallet application (system and method for completing in-app payment using virtual wallet applications installed on mobile device configured to securely store payment credentials such as host card emulation “HCE” tokens, para. 0043).

In regards to claim 4, Ortiz discloses the tokenization system of claim 1, and further discloses wherein the in-app notification of the promotion (use of payment options APIs 116 provided across multiple FI platforms 120, 160 can enable a certification authority 120, 905 to track multiple rewards programs available for use in completing a transaction and provide such information to a user 190 in display 1407, para. 0187, fig. 14D) transmitted from the tokenization system (invention enables use of a mobile wallet to notify a user 190, 190’ of savings, discounts, rewards, or other benefits offered to the user by FIs 120, 160 to enable the user 190 to select whether to accept such offers, para. 0311) to the user device (use of payment options APIs 116 provided across multiple FI platforms 120, 160 can enable a certification authority 120, 905 to track multiple rewards programs available for use in completing a transaction and provide such information to a user 190 in display 1407, para. 0187, fig. 14D) comprises a notification of a payment card benefit received from an issuer of a payment card stored within the digital wallet application on the user device (as shown in fig. 14C the GUI 1407 enables the user to pay using an “Avion Loyalty Balance” item 1420 to pay a desired amount of the purchase using loyalty points or dollars with the remainder paid using the “RBC VISA AVION” account, para. 0182).

In regards to claim 5, Ortiz discloses the tokenization system of claim 1, and further discloses wherein the in-app notification of the promotion (use of payment options APIs 116 provided across multiple FI platforms 120, 160 can enable a certification authority 120, 905 to track multiple rewards programs available for use in completing a transaction and provide such information to a user 190 in display 1407, para. 0187, fig. 14D) transmitted from the tokenization system (invention enables use of a mobile wallet to notify a user 190, 190’ of savings, discounts, rewards, or other benefits offered to the user by FIs 120, 160 to enable the user 190 to select whether to accept such offers, para. 0311) to the user device (use of payment options APIs 116 provided across multiple FI platforms 120, 160 can enable a certification authority 120, 905 to track multiple rewards programs available for use in completing a transaction and provide such information to a user 190 in display 1407, para. 0187, fig. 14D) comprises a notification of a digital wallet benefit (merchants 130 can arrange with one or more FI’s 120, 160 to authorize discounts or special loyalty rewards to be offered to specified users, or classes of users, and such offers can be communicated and optionally accepted or declined, in whole or part, through the use of such real time interactive communication sessions as shown for example at 2626 in figs. 26B, 26C, para. 0329, Figs. 26B and 26C) provided from a digital wallet provider of the digital wallet application on the user device (virtual wallet application may be associated with one or more distinct FIs or FSPs, para. 0081).

In regards to claim 6, Ortiz discloses the tokenization system of claim 1, and further discloses wherein the processor (trusted platforms and other transaction systems 120, 120’ may comprise server or other electronic data processing (computer) systems, para. 0066) is configured to identify tokenized payment card information previously generated by the tokenization system and provided to the digital wallet application on the user device (data representing a user’s true identity may be received, validated, and verified through an onboarding process and maintained at one or more servers 120 in the trusted platform architecture 100 and one or more suitable tokens representing authentication identifiers may be returned to user device 110 for storage in memory of device 110 to thereafter be used to return to the issuing trusted platform 120 data which may include the token to establish the device 110 as a trusted device, 110’, para. 0075).

In regards to claim 7, Ortiz discloses the tokenization system of claim 1, and further discloses wherein the processor is further configured to identify a wallet identifier of the digital wallet application (certification authority 120, 905 may register some unique identifying information associated with the user device 110, 110’ such as a serial number, network address, or random or otherwise arbitrary identifier so that mobile transactions involving an HCE token may also be processed as authentic if transactions originated from a device 110 matching the registered identifying information, para. 0172), but fails to disclose automatically transmit the wallet identifier to the promotion enrollment system.
Coppinger, in the related field of a loyalty gateway to enroll a customer into a loyalty campaign, teaches automatically transmitting the wallet identifier to the promotion enrollment system (an MDN may be provided at a point of sale when a customer wishes to enroll in the merchant’s loyalty campaign and the loyalty gateway 130 uses stored records corresponding to the MDN to enroll the customer in the current merchant’s loyalty campaign, para. 0055).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Ortiz with the system of Coppinger to provide automatically transmitting the wallet identifier to the promotion enrollment system.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to include an interface in the wallet application that enables the customer to enroll in in a merchant loyalty campaign, and receive an offer from a merchant (Coppinger, para. 0027).

In regards to claim 9, Ortiz discloses a method (system and method for completing in-app payment using virtual wallet applications installed on mobile device configured to securely store payment credentials such as host card emulation “HCE” tokens, para. 0043) comprising: establishing a network communication channel (network or other data communications systems 612, 614 allow users 19, 19’ and financial institutions 120, 160 to negotiate funding preferences using text-based conversations in communication sessions, para. 0318, figs. 26B and 26C) between a tokenization platform (virtual wallet applications 112, 622 installed on mobile devices 110, 110’, 600 provisioned with data representing payment credentials issued by entities including banks, credit card companies, and other FIs or FSPs and include HCE single-use or multiple-use tokens provisioned into memory or storage components on user device, para. 0137) and a digital wallet application installed on a user device (user’s device may cause a payment token, a reference to such token, or other encrypted data stored in a mobile wallet application on the mobile device to be transmitted to complete a payment transaction, para. 0054); receiving a payment transaction including a payment token from the digital wallet installed on the user device (wallet app 112, 622 generates a split pay token comprising a transaction payment  and code interpretable by one or more transaction processors and at 2111 the token is routed by the wallet application to the merchant system as consideration for completion of the transaction and at 2101-2103 the merchant system can route it to a payment processor, 0258-0278, fig. 21) and validating the payment transaction (at 2113 the transaction processor can parse the token to extract split pay instructions and satisfy the indicated value and authorize payment of the token, para. 0258-0278, fig. 21) based on a mapping between the payment token and detokenized payment data stored at the tokenization system (data representing a user’s true identity may be received, validated, and verified through an onboarding process and maintained at one or more servers 120 in the trusted platform architecture 100 and one or more suitable tokens representing authentication identifiers may be returned to user device 110 for storage in memory of device 110 to thereafter be used to return to the issuing trusted platform 120 data which may include the token to establish the device 110 as a trusted device, 110’, para. 0075), receiving a promotion for the digital wallet application installed on the user device from the promotion enrollment system (trusted platform 120 may offer to the user through the user’s device 110, 110’ opportunities to open, extend, expand, or otherwise access or create one or more new or existing lines of credit or other new funding sources through the use of user interfaces and data exchanges including the creation of loyalty, reward, gift, and other types of accounts, para. 0082), transmitting an in-app display notification (use of payment options APIs 116 provided across multiple FI platforms 120, 160 can enable a certification authority 120, 905 to track multiple rewards programs available for use in completing a transaction and provide such information to a user 190 in display 1407, para. 0187, fig. 14D) of the promotion from the tokenization system (invention enables use of a mobile wallet to notify a user 190, 190’ of savings, discounts, rewards, or other benefits offered to the user by FIs 120, 160 to enable the user 190 to select whether to accept such offers, para. 0311) to the digital wallet application installed on the user device (use of payment options APIs 116 provided across multiple FI platforms 120, 160 can enable a certification authority 120, 905 to track multiple rewards programs available for use in completing a transaction and provide such information to a user 190 in display 1407, para. 0187, fig. 14D); receiving (automated or human administrators associated with FIs 120, 160 can offer special discounts or points type rewards to users 190 based on criteria provided by FI systems 120, 160, 150, etc. using network or other data communication system 612, 614, paras. 0318, figs. 26B and 26C) authorization to accept the promotion at the tokenization platform from the digital wallet application (merchants 130 can arrange with one or more FI’s 120, 160 to authorize discounts or special loyalty rewards to be offered to specified users, or classes of users, and such offers can be communicated and optionally accepted or declined, in whole or part, through the use of such real time interactive communication sessions as shown for example at 2626 in figs. 26B, 26C, para. 0329, Figs. 26B and 26C)  installed on the user device (invention enables the use of a mobile wallet, banking app, online banking or merchant application to notify a user of savings, discounts, rewards, or other benefits offered to the user by merchant systems 130 and/or FIs 120 and to enable the user to select whether to accept such offers by selection of preferences either in advance of or at the time of a particular transaction, paras. 0311); automatically transmitting user data stored in the digital wallet application (during a transaction the user may designate criteria for account preference settings and select interactive command icon 2685 “APPLY” for the device 110/application 112, 114 to read the input fields 2681, 2682, 2683 and generate an account preference instruction data set comprising reward application instructions, etc. to be applied by an FI system 120, 160, and to route the account preference instructions data set to the appropriate FI system 130, 160 to generate a payment token, para. 0327, fig. 26E) from the tokenization platform to the promotion enrollment system to enroll the digital wallet application in the promotion (At the time of the proposed transaction the user can select an interactive command icon 2685 “APPLY” to cause the device 110/application to read the input fields and generate an account instruction data set, comprising data representing reward application instructions and to route the account preference instruction data set to the appropriate FI system which parse the account preference instructions set, and uses the data to generate a payment token representing the desired account preference settings, para. 0327; merchants arrange with FIs to communicate discounts or special loyalty rewards with the offers communicated and optionally accepted through the use of such real time interactive communication sessions, para. 0329).  However, Ortiz fails to disclose automatically forwarding the validated payment transaction to a promotion enrollment system and in response, receive a promotion (see 112(a) rejection)
Coppinger, in the related field of a loyalty gateway to enroll a customer into a loyalty campaign, teaches automatically forwarding the validated payment transaction to a promotion enrollment system (a payment gateway 125 performs a transaction authorization in the conventional manner and transmits the transaction information, or a subset thereof to the loyalty gateway 130, para. 0047) and in response, receive a promotion (if the loyalty gateway determines the customer’s wallet has been used with other merchants but not at the merchant previously, the loyalty gateway may update the customer’s wallet to automatically enroll the customer or the loyalty gateway may send a SMS message to the customer communication device 110 with an offer to enroll the customer in the merchant’s loyalty program, paras. 0045-0053, fig. 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Ortiz with the system of Coppinger to provide automatically forwarding the validated payment transaction to a promotion enrollment system and in response, receive a promotion.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to include an interface in the wallet application that enables the customer to enroll in in a merchant loyalty campaign, and receive an offer from a merchant (Coppinger, para. 0027).

In regards to claim 10, Ortiz discloses the method of claim 9, and further discloses wherein the method (system and method for completing in-app payment using virtual wallet applications installed on mobile device configured to securely store payment credentials such as host card emulation “HCE” tokens, para. 0043) further comprises generating the payment token based on a payment card registered via the digital wallet (virtual wallet applications 112, 622 installed on mobile devices 110, 110’, 600 provisioned with data representing payment credentials issued by entities including banks, credit card companies, and other FIs or FSPs and include HCE single-use or multiple-use tokens provisioned into memory or storage components on user device, para. 0137) and transmitting the payment token to the user device for storage on a secure element (secure element 618 embedded within mobile device 110, 600 or provided as a SIM or SD card used for sensitive data, payment credentials, and cryptographic data, para. 0104) in association with the digital wallet application (system and method for completing in-app payment using virtual wallet applications installed on mobile device configured to securely store payment credentials such as host card emulation “HCE” tokens, para. 0043).

In regards to claim 12, Ortiz discloses the method of claim 9, and further discloses wherein the in-app notification of the promotion (use of payment options APIs 116 provided across multiple FI platforms 120, 160 can enable a certification authority 120, 905 to track multiple rewards programs available for use in completing a transaction and provide such information to a user 190 in display 1407, para. 0187, fig. 14D) transmitted from the tokenization platform (invention enables use of a mobile wallet to notify a user 190, 190’ of savings, discounts, rewards, or other benefits offered to the user by FIs 120, 160 to enable the user 190 to select whether to accept such offers, para. 0311) to the user device (use of payment options APIs 116 provided across multiple FI platforms 120, 160 can enable a certification authority 120, 905 to track multiple rewards programs available for use in completing a transaction and provide such information to a user 190 in display 1407, para. 0187, fig. 14D) comprises a notification of a payment card benefit received from an issuer of a payment card stored within the digital wallet application on the user device (as shown in fig. 14C the GUI 1407 enables the user to pay using an “Avion Loyalty Balance” item 1420 to pay a desired amount of the purchase using loyalty points or dollars with the remainder paid using the “RBC VISA AVION” account, para. 0182).

In regards to claim 13, Ortiz discloses the method of claim 9, and further discloses wherein the in-app notification of the promotion (use of payment options APIs 116 provided across multiple FI platforms 120, 160 can enable a certification authority 120, 905 to track multiple rewards programs available for use in completing a transaction and provide such information to a user 190 in display 1407, para. 0187, fig. 14D) transmitted from the tokenization platform (invention enables use of a mobile wallet to notify a user 190, 190’ of savings, discounts, rewards, or other benefits offered to the user by FIs 120, 160 to enable the user 190 to select whether to accept such offers, para. 0311) to the user device (use of payment options APIs 116 provided across multiple FI platforms 120, 160 can enable a certification authority 120, 905 to track multiple rewards programs available for use in completing a transaction and provide such information to a user 190 in display 1407, para. 0187, fig. 14D) comprises notification of a digital wallet benefit (merchants 130 can arrange with one or more FI’s 120, 160 to authorize discounts or special loyalty rewards to be offered to specified users, or classes of users, and such offers can be communicated and optionally accepted or declined, in whole or part, through the use of such real time interactive communication sessions as shown for example at 2626 in figs. 26B, 26C, para. 0329, Figs. 26B and 26C) provided from a digital wallet provider of the digital wallet application on the user device (virtual wallet application may be associated with one or more distinct FIs or FSPs, para. 0081).

In regards to claim 14, Ortiz discloses the method of claim 9, and further discloses wherein the method further comprises identifying tokenized payment card information previously generated by the tokenization platform and provided to the digital wallet application on the user device (data representing a user’s true identity may be received, validated, and verified through an onboarding process and maintained at one or more servers 120 in the trusted platform architecture 100 and one or more suitable tokens representing authentication identifiers may be returned to user device 110 for storage in memory of device 110 to thereafter be used to return to the issuing trusted platform 120 data which may include the token to establish the device 110 as a trusted device, 110’, para. 0075).

In regards to claim 15, Ortiz discloses the method of claim 9, and further discloses wherein the method further comprises identifying a wallet identifier of the digital wallet application on the user device (certification authority 120, 905 may register some unique identifying information associated with the user device 110, 110’ such as a serial number, network address, or random or otherwise arbitrary identifier so that mobile transactions involving an HCE token may also be processed as authentic if transactions originated from a device 110 matching the registered identifying information, para. 0172), but fails to disclose automatically transmitting the wallet identifier to the promotion enrollment system.
Coppinger, in the related field of a loyalty gateway to enroll a customer into a loyalty campaign, teaches automatically transmitting the wallet identifier to the promotion enrollment system (an MDN may be provided at a point of sale when a customer wishes to enroll in the merchant’s loyalty campaign and the loyalty gateway 130 uses stored records corresponding to the MDN to enroll the customer in the current merchant’s loyalty campaign, para. 0055).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Ortiz with the system of Coppinger to provide automatically transmitting the wallet identifier to the promotion enrollment system.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to include an interface in the wallet application that enables the customer to enroll in in a merchant loyalty campaign, and receive an offer from a merchant (Coppinger, para. 0027).

In regards to claim 17, Ortiz discloses a non-transitory computer-readable medium (system, method, and machine executable programming structures stored in persistent (i.e. non-transitory), computer-readable media for completing in-app payment using virtual wallet applications installed on mobile device configured to securely store payment credentials such as host card emulation “HCE” tokens, para. 0043) storing program instructions that, when executed, cause a processor to perform a method (invention provides financial transaction systems 120, 160, 920, 1750, etc. each comprising at least one network communication system, at least one data processor; and a persistent memory device comprising stored machine interpretable instructions to cause the processor to receive, verify, and route payment authorization data set, para. 0229) comprising: establishing a network communication channel (network or other data communications systems 612, 614 allow users 19, 19’ and financial institutions 120, 160 to negotiate funding preferences using text-based conversations in communication sessions, para. 0318, figs. 26B and 26C) between a tokenization platform (virtual wallet applications 112, 622 installed on mobile devices 110, 110’, 600 provisioned with data representing payment credentials issued by entities including banks, credit card companies, and other FIs or FSPs and include HCE single-use or multiple-use tokens provisioned into memory or storage components on user device, para. 0137) and a digital wallet application installed on a user device (user’s device may cause a payment token, a reference to such token, or other encrypted data stored in a mobile wallet application on the mobile device to be transmitted to complete a payment transaction, para. 0054);; receiving a payment transaction including a payment token from the digital wallet installed on the user device (wallet app 112, 622 generates a split pay token comprising a transaction payment  and code interpretable by one or more transaction processors and at 2111 the token is routed by the wallet application to the merchant system as consideration for completion of the transaction and at 2101-2103 the merchant system can route it to a payment processor, 0258-0278, fig. 21) and validating the payment transaction (at 2113 the transaction processor can parse the token to extract split pay instructions and satisfy the indicated value and authorize payment of the token, para. 0258-0278, fig. 21) based on a mapping between the payment token and detokenized payment data stored at the tokenization system (data representing a user’s true identity may be received, validated, and verified through an onboarding process and maintained at one or more servers 120 in the trusted platform architecture 100 and one or more suitable tokens representing authentication identifiers may be returned to user device 110 for storage in memory of device 110 to thereafter be used to return to the issuing trusted platform 120 data which may include the token to establish the device 110 as a trusted device, 110’, para. 0075), receiving a promotion for the digital wallet application installed on the user device from the promotion enrollment system (trusted platform 120 may offer to the user through the user’s device 110, 110’ opportunities to open, extend, expand, or otherwise access or create one or more new or existing lines of credit or other new funding sources through the use of user interfaces and data exchanges including the creation of loyalty, reward, gift, and other types of accounts, para. 0082), transmitting an in-app display notification (use of payment options APIs 116 provided across multiple FI platforms 120, 160 can enable a certification authority 120, 905 to track multiple rewards programs available for use in completing a transaction and provide such information to a user 190 in display 1407, para. 0187, fig. 14D) of the promotion from the tokenization system (invention enables use of a mobile wallet to notify a user 190, 190’ of savings, discounts, rewards, or other benefits offered to the user by FIs 120, 160 to enable the user 190 to select whether to accept such offers, para. 0311) to the digital wallet application installed on the user device (use of payment options APIs 116 provided across multiple FI platforms 120, 160 can enable a certification authority 120, 905 to track multiple rewards programs available for use in completing a transaction and provide such information to a user 190 in display 1407, para. 0187, fig. 14D); receiving (automated or human administrators associated with FIs 120, 160 can offer special discounts or points type rewards to users 190 based on criteria provided by FI systems 120, 160, 150, etc. using network or other data communication system 612, 614, paras. 0318, figs. 26B and 26C) authorization to accept the promotion at the tokenization platform from the digital wallet application (merchants 130 can arrange with one or more FI’s 120, 160 to authorize discounts or special loyalty rewards to be offered to specified users, or classes of users, and such offers can be communicated and optionally accepted or declined, in whole or part, through the use of such real time interactive communication sessions as shown for example at 2626 in figs. 26B, 26C, para. 0329, Figs. 26B and 26C)  installed on the user device (invention enables the use of a mobile wallet, banking app, online banking or merchant application to notify a user of savings, discounts, rewards, or other benefits offered to the user by merchant systems 130 and/or FIs 120 and to enable the user to select whether to accept such offers by selection of preferences either in advance of or at the time of a particular transaction, paras. 0311); automatically transmitting user data stored in the digital wallet application (during a transaction the user may designate criteria for account preference settings and select interactive command icon 2685 “APPLY” for the device 110/application 112, 114 to read the input fields 2681, 2682, 2683 and generate an account preference instruction data set comprising reward application instructions, etc. to be applied by an FI system 120, 160, and to route the account preference instructions data set to the appropriate FI system 130, 160 to generate a payment token, para. 0327, fig. 26E) from the tokenization platform to the promotion enrollment system to enroll the digital wallet application in the promotion (At the time of the proposed transaction the user can select an interactive command icon 2685 “APPLY” to cause the device 110/application to read the input fields and generate an account instruction data set, comprising data representing reward application instructions and to route the account preference instruction data set to the appropriate FI system which parse the account preference instructions set, and uses the data to generate a payment token representing the desired account preference settings, para. 0327; merchants arrange with FIs to communicate discounts or special loyalty rewards with the offers communicated and optionally accepted through the use of such real time interactive communication sessions, para. 0329).  However, Ortiz fails to disclose automatically forwarding the validated payment transaction to a promotion enrollment system and in response, receive a promotion (see 112(a) rejection)
Coppinger, in the related field of a loyalty gateway to enroll a customer into a loyalty campaign, teaches automatically forwarding the validated payment transaction to a promotion enrollment system (a payment gateway 125 performs a transaction authorization in the conventional manner and transmits the transaction information, or a subset thereof to the loyalty gateway 130, para. 0047) and in response, receive a promotion (if the loyalty gateway determines the customer’s wallet has been used with other merchants but not at the merchant previously, the loyalty gateway may update the customer’s wallet to automatically enroll the customer or the loyalty gateway may send a SMS message to the customer communication device 110 with an offer to enroll the customer in the merchant’s loyalty program, paras. 0045-0053, fig. 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Ortiz with the system of Coppinger to provide automatically forwarding the validated payment transaction to a promotion enrollment system and in response, receive a promotion.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to include an interface in the wallet application that enables the customer to enroll in in a merchant loyalty campaign, and receive an offer from a merchant (Coppinger, para. 0027).

In regards to claim 19, Ortiz discloses the non-transitory computer-readable medium of claim 17, and further discloses wherein the in-app notification of the promotion (use of payment options APIs 116 provided across multiple FI platforms 120, 160 can enable a certification authority 120, 905 to track multiple rewards programs available for use in completing a transaction and provide such information to a user 190 in display 1407, para. 0187, fig. 14D) transmitted from the tokenization platform (invention enables use of a mobile wallet to notify a user 190, 190’ of savings, discounts, rewards, or other benefits offered to the user by FIs 120, 160 to enable the user 190 to select whether to accept such offers, para. 0311) to the user device (use of payment options APIs 116 provided across multiple FI platforms 120, 160 can enable a certification authority 120, 905 to track multiple rewards programs available for use in completing a transaction and provide such information to a user 190 in display 1407, para. 0187, fig. 14D) comprises a notification of a payment card benefit received from an issuer of a payment card stored within the digital wallet application on the user device (as shown in fig. 14C the GUI 1407 enables the user to pay using an “Avion Loyalty Balance” item 1420 to pay a desired amount of the purchase using loyalty points or dollars with the remainder paid using the “RBC VISA AVION” account, para. 0182).

In regards to claim 20, Ortiz discloses the non-transitory computer-readable medium of claim 17, and further discloses wherein the in-app notification of the promotion (use of payment options APIs 116 provided across multiple FI platforms 120, 160 can enable a certification authority 120, 905 to track multiple rewards programs available for use in completing a transaction and provide such information to a user 190 in display 1407, para. 0187, fig. 14D)  transmitted from the tokenization platform (invention enables use of a mobile wallet to notify a user 190, 190’ of savings, discounts, rewards, or other benefits offered to the user by FIs 120, 160 to enable the user 190 to select whether to accept such offers, para. 0311) to the user device (use of payment options APIs 116 provided across multiple FI platforms 120, 160 can enable a certification authority 120, 905 to track multiple rewards programs available for use in completing a transaction and provide such information to a user 190 in display 1407, para. 0187, fig. 14D) comprises a notification of a digital wallet benefit (merchants 130 can arrange with one or more FI’s 120, 160 to authorize discounts or special loyalty rewards to be offered to specified users, or classes of users, and such offers can be communicated and optionally accepted or declined, in whole or part, through the use of such real time interactive communication sessions as shown for example at 2626 in figs. 26B, 26C, para. 0329, Figs. 26B and 26C) provided from a digital wallet provider of the digital wallet application on the user device (virtual wallet application may be associated with one or more distinct FIs or FSPs, para. 0081).

Claims 3, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz, in view of Coppinger, and further in view of US 2013/0325604 to Yeri et al. (hereinafter referred to as Yeri).

In regards to claim 3, Ortiz discloses the tokenization system of claim 1, wherein the processor controls the network interface (network or other data communications systems 612, 614 allow users 19, 19’ and financial institutions 120, 160 to negotiate funding preferences using text-based conversations in communication sessions, para. 0318, figs. 26B and 26C) to push the in-app notification of the promotion (use of payment options APIs 116 provided across multiple FI platforms 120, 160 can enable a certification authority 120, 905 to track multiple rewards programs available for use in completing a transaction and provide such information to a user 190 in display 1407, para. 0187, fig. 14D) from the tokenization system (invention enables use of a mobile wallet to notify a user 190, 190’ of savings, discounts, rewards, or other benefits offered to the user by FIs 120, 160 to enable the user 190 to select whether to accept such offers, para. 0311) to a user interface of the user device (trusted platform 120 may offer to the user through the user’s device 110, 110’ opportunities to open, extend, expand, or otherwise access or create one or more new or existing lines of credit or other new funding sources through the use of user interfaces and data exchanges including the creation of loyalty, reward, gift, and other types of accounts, para. 0082), but fails to disclose to push the promotion at a predefined time.
Yeri, in the related field of systems and methods for providing offers associated with accounts at financial institutions, teaches to push the promotion at a predefined time (incoming and outbound transactions are evaluated over a period of time to identify accounts that are close to a certain threshold and users are notified of their account status and prompted to increase account activity in order to gain extra benefits, para. 0026, para. 0060).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Ortiz with the system of Yeri, to push the promotion at a predefined time.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to increase transactional depth or account breadth by understanding customer’s needs to cross sell products (Yeri, para. 0026).

In regards to claim 11, Ortiz discloses the method of claim 9, and further discloses wherein the transmitting (network or other data communications systems 612, 614 allow users 19, 19’ and financial institutions 120, 160 to negotiate funding preferences using text-based conversations in communication sessions, para. 0318, figs. 26B and 26C) the in-app notification (use of payment options APIs 116 provided across multiple FI platforms 120, 160 can enable a certification authority 120, 905 to track multiple rewards programs available for use in completing a transaction and provide such information to a user 190 in display 1407, para. 0187, fig. 14D) comprises pushing the in-app notification of the promotion from the tokenization platform (invention enables use of a mobile wallet to notify a user 190, 190’ of savings, discounts, rewards, or other benefits offered to the user by FIs 120, 160 to enable the user 190 to select whether to accept such offers, para. 0311) to a user interface of the user device (trusted platform 120 may offer to the user through the user’s device 110, 110’ opportunities to open, extend, expand, or otherwise access or create one or more new or existing lines of credit or other new funding sources through the use of user interfaces and data exchanges including the creation of loyalty, reward, gift, and other types of accounts, para. 0082), but fails to disclose to push the promotion at a predefined time.
Yeri, in the related field of systems and methods for providing offers associated with accounts at financial institutions, teaches to push the promotion at a predefined time (incoming and outbound transactions are evaluated over a period of time to identify accounts that are close to a certain threshold and users are notified of their account status and prompted to increase account activity in order to gain extra benefits, para. 0026, para. 0060).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Ortiz with the system of Yeri, to push the promotion at a predefined time.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to increase transactional depth or account breadth by understanding customer’s needs to cross sell products (Yeri, para. 0026).

In regards to claim 18, Ortiz discloses the non-transitory computer-readable medium of claim 17, and further discloses wherein the transmitting (network or other data communications systems 612, 614 allow users 19, 19’ and financial institutions 120, 160 to negotiate funding preferences using text-based conversations in communication sessions, para. 0318, figs. 26B and 26C) the in-app notification (use of payment options APIs 116 provided across multiple FI platforms 120, 160 can enable a certification authority 120, 905 to track multiple rewards programs available for use in completing a transaction and provide such information to a user 190 in display 1407, para. 0187, fig. 14D) comprises pushing the in-app notification of the promotion from the tokenization platform (invention enables use of a mobile wallet to notify a user 190, 190’ of savings, discounts, rewards, or other benefits offered to the user by FIs 120, 160 to enable the user 190 to select whether to accept such offers, para. 0311) to a user interface of the user device (trusted platform 120 may offer to the user through the user’s device 110, 110’ opportunities to open, extend, expand, or otherwise access or create one or more new or existing lines of credit or other new funding sources through the use of user interfaces and data exchanges including the creation of loyalty, reward, gift, and other types of accounts, para. 0082), but fails to disclose to push the promotion at a predefined time.
Yeri, in the related field of systems and methods for providing offers associated with accounts at financial institutions, teaches to push the promotion at a predefined time (incoming and outbound transactions are evaluated over a period of time to identify accounts that are close to a certain threshold and users are notified of their account status and prompted to increase account activity in order to gain extra benefits, para. 0026, para. 0060).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Ortiz with the system of Yeri, to push the promotion at a predefined time.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to increase transactional depth or account breadth by understanding customer’s needs to cross sell products (Yeri, para. 0026).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz, in view of Coppinger, and further in view of US 9780953 to Gaddam et al. (hereinafter referred to as Gaddam).

In regards to claim 8, Ortiz discloses the tokenization system of claim 1, wherein the processor is further configured to detokenize the payment token into payment account information (a payment token data set may be received by a trusted platform 110 from a trusted device 110’, 130’, the token comprising a certification data set may be looked up in a database 125 along with associated user and/or account information for use in processing payments and other transactions, para. 0126), but fails to disclose automatically transmit the payment account information to the promotion enrollment system.
Gaddam, in the related field of systems and methods for secure detokenization, teaches automatically transmit the payment account information (de-tokenization module 150J may comprise code that causes the processor 150A to de-tokenize payment tokens by querying a token vault for payment credentials associated with a payment token and send credential response messages including encrypted payment credentials, col. 20, line 63-col. 21, line 59) to the promotion (credential may be an suitable information that serves as reliable evidence of identity or authority including information needed for obtaining a promotional offer, col. 3, lines 45-52) enrollment system (merchant may be able to receive a PAN corresponding to a token, col. 3, lines 1-4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Ortiz with the system of Gaddam to provide automatically transmit the payment account information to the promotion enrollment system.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to provide payment credentials associated with a payment token to a Merchant computer to use to process loyalty-related services (Gaddam, col. 28, lines 1-14).

In regards to claim 16, Ortiz discloses the method of claim 9, and further discloses wherein the method further comprises detokenizing the payment token into payment account information (a payment token data set may be received by a trusted platform 110 from a trusted device 110’, 130’, the token comprising a certification data set may be looked up in a database 125 along with associated user and/or account information for use in processing payments and other transactions, para. 0126), but fails to disclose automatically transmitting the payment account information to the promotion enrollment system.
Gaddam, in the related field of systems and methods for secure detokenization, teaches automatically transmit the payment account information (de-tokenization module 150J may comprise code that causes the processor 150A to de-tokenize payment tokens by querying a token vault for payment credentials associated with a payment token and send credential response messages including encrypted payment credentials, col. 20, line 63-col. 21, line 59) to the promotion (credential may be an suitable information that serves as reliable evidence of identity or authority including information needed for obtaining a promotional offer, col. 3, lines 45-52) enrollment system (merchant may be able to receive a PAN corresponding to a token, col. 3, lines 1-4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Ortiz with the system of Gaddam to provide automatically transmit the payment account information to the promotion enrollment system.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to provide payment credentials associated with a payment token to a Merchant computer to use to process loyalty-related services (Gaddam, col. 28, lines 1-14).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been fully considered by the Examiner. Applicant’s arguments and amended claims have been considered with respect to the objections of claims 2 and 10 and the previous objection is withdrawn.  Applicant’s amendment of claims 2-8 also resolve the rejections of claims 2-8 pursuant to 35 USC 112(b) and the previous 112 rejections are withdrawn.  Applicant’s arguments with respect to the rejection of claims 1-20 under 35 USC 101 have been fully considered by the Examiner. However, the Examiner does not find the Applicant’s arguments persuasive, and therefore the rejections of claims 1-20 under 35 USC 101 are maintained.
The Applicant argues that under Step 2A of the 2019 PEG, that the claims are not directed to commercial or legal interactions that fall under the abstract idea of certain methods of organizing human activity and the assertion is a gross oversimplification of the features recited in the claim because they are not capable of being performed by a human alone.  Applicant further argues that the claims fall within the “Certain Method of Organizing Human Activity” category because the claimed limitations for automatically enrolling the user in a promotion and the use of a tokenization platform in communication with a mobile device and a promotion server precludes the steps from being performed by a human.  Examiner respectfully disagrees with Applicant’s argument.  Under Step 1 of the 2019 PEG, the claims are directed to the statutory category of a process and under Step 2A, and under Prong 1 of the 2019 PEG, the claims do fall under the abstract idea of Certain Method of Organizing Human Activity.  As stated in the previous office action, if a claim limitation, under its broadest reasonable interpretation, covers commercial interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Under the broadest reasonable interpretation the claims recite commercial or legal interactions, including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations which falls under the grouping of “Certain Methods of Organizing Human Activity”.
The Applicant argues on pages 9 and 10 of their Remarks that the pending claims do not recite an abstract idea because the claims are directed to a patent-eligible method that integrates any alleged abstract idea into a practical application which provides a better way for enabling promotions through a digital wallet by using the communication channel between the tokenization platform and the mobile device to push promotions to the digital wallet application and to automatically enroll the use in the promotion by transmitting tokenized data from the digital wallet application to the promotion enrollment server.  Applicant further states that the additional features for automatically forwarding validated payment transaction data to a promotion server, and automatically pushing earned promotions to a mobile application on a user’s device are a combination of additional elements that incorporate the claims into a practical application which configures an existing payment network to perform a new promotion process. 
Examiner respectfully disagrees with Applicant’s argument.  Receiving a payment transaction, forwarding the transaction, receiving a promotion, transmitting a notification, receiving authorization, and transmitting user data, is not an improvement to the functioning of a computer, or any other technology or technical field, and is also not a technical solution to a problem.  A computer system transmitting/receiving information over a network to/from a correspondent institution/user device is nothing more than executing instructions to apply the exception to a computer. This is interpreted by the Examiner as using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).  The additional elements of the “a tokenization system, a network interface, a network communication channel, a digital wallet application installed on a user device, a processor, a payment token, a promotion enrollment system, and a non-transitory computer-readable medium storing program instructions executed by a processor” are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  There is no improvement to the claimed computer elements or any other technology.  Therefore the limitation does not meet the criteria or considerations as indicative of integration into a practical application.
The Applicant further states on page 10 of their remarks that under Step 2B of the 2019 PEG, the claims recite significantly more than the abstract idea and the claimed elements are not well understood, routine, and conventional.  Examiner respectfully disagrees with Applicant’s argument. As stated previously, receiving a payment transaction, forwarding the transaction, receiving a promotion, transmitting a notification, receiving authorization, and transmitting user data, is nothing more than executing instructions to apply the exception to a computer.  The additional elements of “a tokenization system, a network interface, a network communication channel, a digital wallet application installed on a user device, a processor, a payment token, a promotion enrollment system, and a non-transitory computer-readable medium storing program instructions executed by a processor” amount to no more than mere instructions to apply the exception using a generic computer component and also perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry, such as preforming repetitive calculations, receiving, processing, and storing data, electronic record keeping, and automating mental tasks.” These tasks are shown in MPEP 2106.05(d) as routine and conventional or found to be directed towards ideas that do not amount to significantly more.  The claimed invention at most amounts to an improvement in the abstract concept of providing promotions to a user wherein the computers are merely being used as a tool to implement the abstract idea.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the function of the elements when each is taken alone.  Therefore, the rejections of the claims pursuant to 35 USC 101 are maintained.
With respect to the Applicant’s arguments regarding the previous rejection of independent claims 1, 9, and 17 under 35 USC 102, the Applicant argues that the prior art of Ortiz, Yeri, Coppinger, and Gaddam fails to disclose all of the amended limitations of the independent claims 1, 9, and 17.  Applicant specifically argues that Ortiz fails to disclose: “automatically forward the validated payment transaction to a promotion enrollment system and in response, receive a promotion for the digital wallet application installed on the user device from the promotion enrollment system, transmit an in-app display notification of the promotion from the tokenization system to the digital wallet application installed on the user device”.  Examiner disagrees with Applicant’s argument that Ortiz fails to disclose receiving a promotion for the digital wallet application and transmitting an in-app display notification of the promotion to the digital wallet application.  As indicated in para. 0082 of Ortiz, the trusted platform may offer the user through the user’s device “the creation of loyalty, reward, gift and other types of accounts” and para. 0183 of Ortiz states the in app processes controlled by the merchant or other applications 112, 115, can provide a user 190 with an interface screen 1407 showing amounts of “cash, rewards, or other values the user may have available”.  The notification of the promotion to the user in a wallet application on the user device is also shown in the GUI depicted in figs. 14C and 14D:

    PNG
    media_image1.png
    607
    498
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    559
    451
    media_image2.png
    Greyscale


Para. 0311 of Ortiz also further states that the “invention enables use of a mobile wallet to notify a user 190, 190’ of savings, discounts, rewards, or other benefits offered to the user by FIs 120, 160 to enable the user 190 to select whether to accept such offers”.
Applicant’s arguments regarding the remaining new limitations of the amended independent claims are moot in view of new grounds of rejection required by the Applicant’s amendments. As referenced above in the examiner’s art rejections pursuant to 35 USC § 103, the combination of Ortiz, and Coppinger teach all of the limitations of amended independent claims 1, 9, and 17.  Furthermore, the Applicant’s argument is moot that the dependent claims should be allowed based on their dependability on independent claim 1, 11, and 16.  Therefore, the rejections for the dependent claims are maintained.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Narayan (US 10,412,060) teaches tokens generated as a proxy for information associated with an account.
Alba et al. (US 8,788,333) teaches techniques for facilitating promotions with an e-wallet.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.S./Examiner, Art Unit 3695                                                                                                                                                                                                        8/11/2021

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
August 11, 2021